Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2021                                                                                  Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162975(47)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 162975
  v                                                                 COA: 351615
                                                                    Wayne CC: 12-000894-FC
  PARIS NICOLE SMITH,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing her reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before September 15, 2021. No further extensions will be granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                              Clerk